DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on January 7, 2021.
The objections to the specification in the last office action have been withdrawn in light of the amendments to the specification.
The rejections under 35 U.S.C. 112(b) in the last office action have been withdrawn in light of the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4, 5, 7, 9 and 10 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2020.

Claim Rejections - 35 USC § 103
Claims 1 through 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over London Publication GB 783,357 (hereinafter “GB’357”) in view of International Publication WO 2016/082860 (hereinafter “WO’860”) and U.S. Patent 3,777,048 to Traut (hereinafter “Traut”).
Claim 1:  GB’357 discloses a method for creating a transition joint between two cables each having a conductor comprising a central wire (e.g. 5) surrounded by a plurality of layers of stranded wires (e.g. 3, 4) wound about the central wire, wherein the method comprises:
providing the two cables wherein the conductor of a first cable (e.g. 2, in Fig. 1) of the two cables is approximately equal in diameter to the conductor of a second cable (e.g. 1) of the two cables (Fig. 1);
removing, from terminal portions [e.g. end portions] of both of the first and second cables, protective layers (e.g. 6, 7) surrounding the conductors by cutting back in a central region of the cables (p. 2, lines 82-86);
unwinding and pulling back in an upstream direction the plurality of layers of  stranded wires (e.g. 3, 4) of the first and second cables, thereby exposing ends of the central wires of the first and second cables (Fig. 4, p. 2, lines 85-90); and
thermally joining a connection piece (e.g. 8, 9) between the ends of the central wires of the first and second cables (via brazed joints 14, in Fig. 5 and 16 in Fig. 6, p. 2, lines 104-124); and
rewinding and thermally joining the stranded wires of the plurality of layers of the first cable to the stranded wires of corresponding layers of the second cable (e.g. at 14 and 16), thus forming a flexible transition joint (Fig. 6, p. 2, lines 93-131).
GB’357 explains that the stranded wires (3, 4) of each of the first and second cables is formed by winding the stranded wires in a left hand lay and a right hand lay (p. 2, lines 20-26).  Thus, when pulling back the layers of the stranded wires (e.g. in 4), unwinding occurs from reversing the right and left had lays.  Moreover, the connection piece and the stranded wires are “thermally” joined by brazing.
Claim 3:  GB’357 further discloses that the plurality of layers of the stranded wires are wound in tandem in a spiral (e.g. right hand lay and left hand lay) about their respective central wires, with a horizontal distance (e.g. opening between cables in Fig. 4) required for a strand to pass through the same circumferential position defining a lay length of the layer, the method further comprising:
rewinding a first layer of strands (e.g. 3) of the first cable (1) and cutting (trimming) the strands such that ends of the strands lay atop the connection piece in a row (e.g. at right side 14 in Fig. 5) corresponding to the lay length;
rewinding a first layer of strands (e.g. 3) of the second cable (2) and cutting (trimming) the strands such that ends of the strands lay adjacent corresponding ends (e.g. at left side 14) of the strands from the first cable (p. 2, lines 105-125);
thermally joining the ends of the strands (e.g. brazing); and
performing rewinding and thermally joining for remaining layers (e.g. 4 for 1, 4 for 2) of the cables (e.g. Fig. 6).
GB’357 discloses substantially all of the limitations of the claimed manufacturing method except that the conductor of the first cable has a smaller diameter than the second cable, and patching any insulating or protective layers about the transition joint.
WO’860 discloses analogous art in making a flexible transition joint between two cables including a first cable (e.g. 3’, 3a’, in Fig. 3a) and a second cable (e.g. 1’, 1a’).  The method includes thermally joining [brazing] a connection piece (8, in Fig. 3a) between ends of central wires (e.g. 1’, 3’) of the first and second cables as the first cable is of a smaller diameter than the second cable.  The connection is made by the connection piece (8) having a larger diameter at one end that joins the second cable and a smaller diameter at an opposite end that joins the first cable (Figs. 3a, 3b), which allows the two cables to have different loads (e.g. current, ampacity, etc.) as the larger diameter cable can carry a greater load (e.g. current, p. 9, lines 14+).
Claim 2:  WO’860 further discloses that the central wire (3’) of the conductor of the first cable is of smaller diameter than the central wire (1’) of the conductor of the second cable, and wherein the connection piece (8) is conical (Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of GB’357 by providing the second cable with a larger diameter than the first cable such that the central wire would have an increased diameter with one end of the connection piece having an increased diameter compared to an opposite end of the connection piece having a smaller diameter, as disclosed in the teachings of WO’860, to provide a flexible transition joint in applications where two cables would require an increased load, capacity, or current.
Traut discloses analogous art in making a flexible transition joint between two cables including a first cable (e.g. 11, in Fig. 1) and a second cable (e.g. 10).  The manufacturing method of Traut includes patching insulating or protective layers (e.g. 22, 23) about the transition joint to protect, shield and insulate the transition joint (e.g. col. 6, lines 34-42 and col. 7, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of GB’357 by adding  the step and materials involved with patching over the transition joint, as taught by the method of Traut, to protect, shield and insulate the transition joint.
Claim 8:  Traut further discloses that the transition joint is used in high voltage applications (e.g. col. 1, lines 5+).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cables of GB’357 are High Voltage DC Mass Impregnated Cables, based on the teachings of Traut that such cables can be used in high voltage applications.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB’357 in view of WO’860 and Traut, as applied to Claim 1 above, and further in view of U.S. Patent 4,881,995 to Arenz (hereinafter “Arenz”).
GB’357, as modified by WO’860 and Traut, disclose the claimed manufacturing method as relied upon above in Claim 1, further including that the stranded wires are joined together as a single strand.  The modified GB’357 method does not teach that an event can occur where a layer of one of the cables comprises more stands than a corresponding layer from the other cable.
Arenz discloses that cables can have a number of different strands (e.g. 10).  For example, Figure 6 shows that a cable can have 12 strands and Figure 7 shows that a cable can have 20 strands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an event can occur, or a scenario would present itself, where one of the first or second cable can have an increased number of strands compared with the other the first or second cable, based on the teaching of Arenz that a cable can have a variety in number of strands, all of which to achieve the very same electrical connection.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ assert that the prior art does not teach “thermally joining a connection piece…said first and second cables” (lines 13-14), as noted on pages 8-10 of the submission.  There appears to be a misunderstanding of how the art was applied in the above rejection, or in the rejection of the last office action.
First, the claimed “connection piece” in GB’357 was read as Cu wires (9, in Fig. 2) described as a central portion (8).  This is a separate structural element compared to the first cable (2), which includes stranded wires (conductor outer layer 4 and conductor inner layer 3) and central wire (5), and the second cable (1), which includes stranded wires (4, 3) and central wire (5) as well.  GB’357 discloses that this connection piece (8, 9) is thermally joined by brazing at joints (14, in Fig. 5) and joints (16, in Fig. 6) between ends of the central wires (3, 4) of the first and second cables (page 2, lines 104-124).  Therefore, it is clear that GB’357 meets this step of thermally joining.
Second, the teachings of WO’860 that were applied here are that the first cable (3a’, 3’) has a smaller diameter than a diameter of the second cable (1’, 1a’, in Fig. 3a) and that the connection piece (8) joins the first and second cable together with one end (at 3’) of the connection piece having a smaller diameter then an opposite end (at 1’) of the connection piece.  The teachings of WO’860 were applied to GB’357 by enlarging the diameter of the second cable of GB’357 and enlarging the diameter of the end of the connection piece (8, 9) that joins the second cable.  The modification of GB’357 was not to take the connection piece or any of the structures of WO’860 and incorporate them into the transition joint of GB’357, but to take the teachings of the different diameter sizes of WO’860 and apply them to the diameter sizes of GB’357.  This also includes the welding operation of WO’860 as the modification of GB’357 was certainly not to incorporate any welding operation taught by WO’860 into GB’357.  The fact that WO’860 mentions the use of a connection piece (8) to thermally join first and second cables together by brazing was merely to show that both WO’860 and GB’357 share such a teaching.  In other words, the test for obviousness is not whether the features of a secondary reference (WO’860) may be bodily incorporated into the structure of the primary reference (GB’357); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lastly, the applicants’ assertion that the cable of WO’860 or Traut is incompatible with the cable of GB’357 because the cable or conductor of GB’357 is hollow is unpersuasive for at least two reasons. First, the cable of GB’357 is not necessarily hollow as it includes central conductor (helix 5) as part of its structure.  Second, the change in diameter size of one of the cables of GB’357 would include expanding the diameter of the central wire (5) and the diameter of the stranded wires (3, 4) each to have a larger diameter, as the cable GB’357 includes this structure (3, 4, 5) overall and such a modification would not in any way take away from its function as an electrical power cable.
In summary, the rejection of GB’357 in combination with WO’860 and Traut as applied to at least Claim 1 has been maintained for the reasons expressed above.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896